This opinion will be unpublished and
                           may not be cited except as provided by
                           Minn. Stat. § 480A.08, subd. 3 (2014).

                                 STATE OF MINNESOTA
                                 IN COURT OF APPEALS
                                       A15-1989

                                 Jesse Lee Paskey, petitioner,
                                          Appellant,

                                              vs.

                                     State of Minnesota,
                                        Respondent.

                                    Filed July 18, 2016
                                  Reversed and remanded
                                      Stauber, Judge

                                 Clay County District Court
                                  File No. 14-CR-12-4517

Cathryn Middlebrook, Chief Appellate Public Defender, Erik I. Withall, Assistant Public
Defender, St. Paul, Minnesota (for appellant)

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Brian J. Melton, Clay County Attorney, Moorhead, Minnesota (for respondent)

         Considered and decided by Johnson, Presiding Judge; Ross, Judge; and Stauber,

Judge.

                          UNPUBLISHED OPINION

STAUBER, Judge

         On appeal from the denial of his postconviction petition, appellant argues that the

district court erred by denying his request to withdraw his guilty plea because the plea

was motivated by improper inducement by the prosecutor. Appellant also claims that he
is entitled to a default judgment because the state failed to timely deny the allegations

contained in his petition for postconviction relief. Because the prosecutor failed to

disclose to the district court at the plea hearing that appellant’s plea agreement was a

“package deal” that benefited a third party, appellant’s plea was involuntary and,

therefore, we reverse and remand to allow appellant to withdraw his guilty plea.

                                            FACTS

       In December 2012, appellant Jesse Paskey was charged with kidnapping, second

degree assault, and two counts of first-degree criminal sexual conduct. Appellant

subsequently entered a guilty plea to one count of first-degree criminal sexual conduct and,

as part of the plea agreement, the state dismissed the remaining three charges and

recommended a guidelines bottom-of-the-box sentence of 306 months. At the plea hearing,

appellant made no claim that he was innocent of the charge to which he was pleading guilty

and denied that he had been threatened or promised anything other than the plea agreement.

The district court then sentenced appellant in accordance with the terms of the plea

agreement. Appellant did not file a direct appeal.

       In April 2015, appellant filed a petition for postconviction relief requesting to

withdraw his guilty plea. The petition alleged that appellant’s plea was involuntary because

it was motivated by improper inducement by the prosecutor. Specifically, appellant claimed

that after he initially rejected the state’s original plea offer of a 306-month sentence in

exchange for his guilty plea to first-degree criminal sexual conduct, the prosecutor contacted

his defense attorney Kenneth Kludt and entered into negotiations. The petition alleged that

the prosecutor threatened to charge appellant’s “mother with witness tampering based on


                                                2
telephone calls and letters intercepted by the jail that housed [appellant] during the

pendency of this case,” but that appellant could “insulate his mother from criminal charges

if he accepted the state’s original offer.” The petition further alleged that after Kludt

advised appellant of his conversation with the prosecutor, appellant decided to accept the

state’s offer to plead guilty to first-degree criminal sexual conduct. Finally, the petition

alleged that “[b]ut for [the prosecutor’s] threat to charge [appellant’s] mother with a crime,

[appellant] would not have pleaded guilty.”

       The state failed to respond to appellant’s petition, and the district court scheduled an

evidentiary hearing. At the beginning of the evidentiary hearing, appellant moved for

default judgment based on the state’s failure to respond to the postconviction petition. The

district court took the matter under advisement and then moved forward with the

presentation of evidence.

       Appellant testified consistently with the allegations in the postconviction petition. In

addition, Pamela Harris, the prosecuting attorney, testified that after listening to “several

hours” of telephone conversations appellant made from jail, she believed she had probable

cause to charge appellant’s mother with witness tampering. Harris also testified that she

told Kludt that the investigation was pending, but that she would not pursue the

investigation further if appellant pleaded guilty. According to Harris, Kludt requested that

she “put in writing the fact that there was an investigation,” which she memorialized in a

letter dated February 25, 2013. The letter stated:

                     This offer is valid until 9:00 a.m. on February 28, 2012.
              After that date the offer is withdrawn. The State will seek the
              maximum sentence and consecutive sentences if the matter goes


                                                3
               to trial. [Appellant] as well as two individuals he has been
               communicating with are also the subject of a current
               investigation for tampering with a witness with regard to this
               case.

Harris further testified that she did not believe it was necessary to disclose to the district

court her position not to charge appellant’s mother if appellant accepted the plea offer.

       The district court concluded that appellant was not entitled to default judgment. The

district court also concluded that appellant failed to establish that his “guilty plea was

invalid by improper inducements not disclosed to the Court at the plea hearing.” Thus, the

district court denied appellant’s petition for postconviction relief. This appeal followed.

                                        DECISION

       Appellant challenges the district court’s denial of his postconviction petition.

When reviewing a postconviction court’s decision, we examine whether the

postconviction court’s findings are supported by sufficient evidence. Lussier v. State,

821 N.W.2d 581, 588 (Minn. 2012) (quotation omitted). We will reverse only if the

postconviction court abused its discretion. Id. But the postconviction court’s legal

conclusions are reviewed de novo. Greer v. State, 836 N.W.2d 520, 522 (Minn. 2013).

       “A defendant has no absolute right to withdraw a guilty plea after entering it.”

State v. Raleigh, 778 N.W.2d 90, 93 (Minn. 2010). But a court must allow a defendant to

withdraw his guilty plea if withdrawal is necessary to correct a manifest injustice. Minn.

R. Crim. P. 15.05, subd. 1. A manifest injustice occurs when a guilty plea is not valid.

Raleigh, 778 N.W.2d at 94. A guilty plea is valid when it is accurate, voluntary, and




                                                4
intelligent. Id. Assessing the validity of a plea presents a question of law that this court

reviews de novo. Id.

       Appellant argues that his guilty plea was involuntary because it was induced by

promises from the prosecutor that the state would not pursue witness tampering charges

against his mother if he agreed to plead guilty. Appellant argues that the state’s “failure to

disclose the ‘package deal’ involving [his] mother invalidates [his] plea,” and withdrawal of

his guilty plea is “necessary to correct this manifest injustice.”

       To determine whether a plea is voluntary, we examine what the parties reasonably

understood to be the terms of the plea agreement. State v. Brown, 606 N.W.2d 670, 674

(Minn. 2000). The voluntariness requirement ensures that a defendant is not pleading

guilty due to improper pressure or coercion. State v. Trott, 338 N.W.2d 248, 251 (Minn.

1983). Whether a plea is voluntary is determined by considering all relevant

circumstances. State v. Danh, 516 N.W.2d 539, 544 (Minn. 1994).

       However, additional scrutiny is required for a “package plea” in which the plea

agreement includes leniency for a defendant’s accomplices. Butala v. State, 664 N.W.2d

333, 339 (Minn. 2003); Danh, 516 N.W.2d at 542. In Danh, the defendant entered into a

plea agreement that was linked to, and dependent on, plea agreements with three co-

defendants. 516 N.W.2d at 540-41. The “package deal” provided, among other things,

for a more lenient sentence for the defendant’s younger brother. Id. at 540. The district

court conducted a rule 15.01 inquiry before accepting the plea, but neither party

mentioned the contingent nature of the plea. Id. at 541. The defendant later moved to

withdraw his plea, but the district court denied the motion. Id. On appeal, the supreme


                                                5
court held that such “package deal” agreements, although not per se invalid,

are “generally dangerous because of the risk of coercion,” particularly in cases involving

related third parties, where “there is a risk that a defendant, who would otherwise

exercise his or her right to a jury trial, will plead guilty out of a sense of family loyalty.”

Id. at 542. Accordingly, the court held that in order to ensure that package-deal plea

agreements are voluntarily made, “the state must fully inform the [district] court of the

details of the agreements,” and the district court must conduct “further inquiries” beyond

the standard rule 15.01 inquiry. Id. at 542-43.

       Here, the district court concluded that “[n]o evidence suggests there was a promise

of leniency or immunity” for appellant’s mother. Thus, the district court held that

because “[t]his was not a plea agreement negotiated for the benefit of [appellant’s]

mother,” this was “not a true ‘package deal’ or ‘contingent plea agreement’ as those

terms are used in Danh.”

       The state argues that the district court correctly determined that there was no

package deal to disclose. We disagree. Plea agreements represent bargained-for

understandings between the state and defendants, where each party foregoes rights and

assumes risks in exchange for certainty regarding the outcome of criminal proceedings.

State v. Meredyk, 754 N.W.2d 596, 603 (Minn. App. 2008). To determine “whether a

plea agreement was violated, courts look to what the parties to the plea agreement

reasonably understood to be the terms of the agreement.” Brown, 606 N.W.2d at 674

(quotation omitted). “[W]hen a plea rests in any significant degree on a promise or

agreement of the prosecutor, so that it can be said to be part of the inducement or


                                               6
consideration, such promise must be fulfilled.” Id. (quotations omitted). “[I]n close

cases, plea agreements should be construed to favor defendants.” In re Ashman, 608

N.W.2d 853, 858 (Minn. 2000). What the parties agreed to in a plea agreement is an

issue of fact to be resolved by the district court; the plea agreement’s interpretation or

enforcement is an issue of law, which we review de novo. Brown, 606 N.W.2d at 674.

       At the evidentiary hearing, Harris admitted that she told Kludt “that there was an

investigation involving [appellant], his mother, and [A.M.], and that [that] investigation

would not continue” if appellant accepted the plea offer. The record reflects that this

conversation occurred after appellant had rejected the state’s plea agreement. The only

reasonable interpretation of Harris’s conversation with Kludt is that the state was

pursuing witness-tampering charges against appellant’s mother but that if appellant

accepted the state’s plea offer, the state would drop the investigation against appellant’s

mother. Appellant’s actions after Kludt relayed to appellant the details of his

conversation with Harris demonstrate that appellant reasonably understood that the state

was offering leniency toward his mother in exchange for his guilty plea. These

undisputed actions include (1) appellant immediately contacted his mother who informed

appellant that a detective had contacted her about the alleged witness tampering and

(2) appellant accepted the plea offer “[l]ess than an hour” after receiving the information

from Kludt. Moreover, the letter dated February 25, 2013, acknowledges the investigation

of appellant’s mother for witness tampering. Although neither the letter nor Harris’s

testimony explicitly involves leniency for appellant’s mother as a condition of the plea

agreement, implicit in the letter and in Harris’s testimony is that the state promised not to


                                               7
pursue witness-tampering charges against appellant’s mother if appellant accepted the

state’s plea offer. At the very least, the issue of the terms of the plea agreement are

ambiguous, which favors appellant. See Ashman, 608 N.W.2d at 858 (stating that

ambiguities in plea agreements are construed in favor of defendants). Therefore, we

conclude that the district court erred by rejecting appellant’s claim that his plea

agreement was a “package deal.”

       Because appellant’s plea agreement was a “package deal,” we must next determine

the relief to be accorded appellant. In Danh, the supreme court stated:

              In future cases,1 a defendant must be allowed to withdraw his
              or her guilty plea if the state fails to inform the [district] court
              of the nature of the plea, or if the [district] court fails to
              adequately inquire into the voluntariness at the time of the plea.
              This holding is in accordance with those cases which hold that
              [district] courts must take extra steps to determine the
              voluntariness of these types of pleas.

516 N.W.2d at 542-43 (footnote and emphasis added). And in a footnote, the supreme

court emphasized that the inquiry must be made at the time of the guilty plea. Id. at 542

n.4. Specifically, the supreme court noted that “a later hearing cannot replace a full

inquiry into the voluntariness at the time the plea was entered” because “[t]here is no

adequate substitute for demonstrating in the record at the time the plea is entered the

defendant’s understanding of the nature of the charge against him.” Id. (quotations and

emphasis omitted).




1
 Because of the “unusual circumstances” present in Danh, the supreme court remanded
for an evidentiary hearing. 516 N.W.2d at 544.

                                               8
       Here, there is no dispute that the district court was not apprised of the “package

deal” at the time of the plea agreement. Moreover, the record reflects that none of the

questions asked by the district court at the plea hearing involved the “package deal.”

Although the district court inquired of the voluntariness of appellant’s plea at the plea

hearing, none of the district court’s questions involved the state’s investigation of

appellant’s mother for witness tampering. Accordingly, under Danh, appellant must be

allowed to withdraw his guilty plea. We therefore reverse and remand for proceedings

not inconsistent with this opinion. And, because we conclude that the district court erred

by denying appellant’s request to withdraw his guilty plea, we need not address

appellant’s claim that the district court erred by concluding that appellant was not entitled

to a default judgment.

       Reversed and remanded.




                                              9